Phillips, J. This is an action of forcible detainer brought by appellant against appellee, to recover the possession of certain premises in the complaint described. It is not shown that the relation of landlord and tenant existed between appellant and appellee, but it was sought to be shown that the husband of appellee leased certain premises of one John B. Bowman, since deceased, and a decree of sale of those premises to pay debts was had, and appellant became the purchaser. The lease made between John B. Bowman, since deceased, and the husband of appellee, since deceased, was offered in evideuce, but, on objection of appellee, was excluded, and that is assigned as error. On the close of appellant’s testimony, on motion of appellee, the court instructed the jury to find the defendant not guilty. A verdict and judgment was entered, and this is also assigned as error, and by appeal is brought to this court. It was not claimed that the relation of landlord and tenant existed between appellant and appellee, nor is it claimed that such relation existed between appellee and John B. Bowman, deceased; but, that that relation existed between the husband of appellee and John B. Bowman. Before appellant could recover, she must have shown that appellee was in possession of the premises in the complaint described. There is no evidence in the record showing, or tending to show, such possession. That fact not being shown, the instruction to find the defendant not guilty was not error. Murphy v. Dwyer, 11 Ill. App. 246; Hersey et al v. Westover, 11 Ill. App. 197. Appellee not being a party to the lease, and there being no proof of her possession of the premises, the lease could not have aided appellant. Its exclusion was not erroneous. The judgment is affirmed. Judgment affirmed.